DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	 Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	It is not clear how to read load as distinct from driven element as recited in claim 11 because the load is the diaphragm as per [59], and  diaphragm is the driven element [44], which is part of the electrical motor as recited in claim 11.  Therefore, it is not clear if the diaphragm is part of the load or part of the motor.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simidian 2008/0219469

Regarding claim 1, Simidian teaches an electric motor (Fig 1B, planar magnetic transducer 100B, [25], paragraph 11 teaches methods contemplated herein may further include a step of feeding a second electrical signal to the transducer to thereby operate the transducer as a speaker when the transducer is not operated as a microphone), comprising: a driven element (Fig 1B diaphragm 150B, [25]) having a direction of movement (the direction up and down defined by the orientation of the diaphragm as shown in Fig 1B);
a magnet assembly (120B/120B’) coupled to the driven element (Fig 1B diaphragm 150B, [25]), the magnet assembly (120B/120B’) including:
 a first magnet (First/Left upper magnet 120B’) having a first magnetic pole and
 a second magnetic pole; and 
a second magnet (First/Left lower magnet 120B’)having a first magnetic pole and a second magnetic pole, 
the first magnetic pole of the first magnet and the first magnetic pole of the second magnet being proximate to each other and facing each other (Fig 1B shows a second magnetic pole, the first magnetic pole of the first magnet and the first magnetic pole of the second magnet being proximate to each other and facing each other) thereby defining a first magnetic zone (Fig 1B conductive trace 160B, see paragraph 25) there between, 
the first magnetic poles all being of the same magnetic polarity, and the second magnetic poles all being of the same magnetic polarity (Fig 1B shows, see paragraph 25); and
Simidian further teaches at least one driving element proximate to the magnet assembly, the at least one driving element (Fig 1B, coil 160B) producing a magnetic field  
(paragraph 25 teaches current is induced in the conductive trace 160B by sound pressure F, which forces the diaphragm and voice coil 160 to move in the magnetic fields);
a portion of the magnetic field produced by the at least one driving element that is within the at least one driving element is generally orthogonal to the direction of movement (it is noticed horizontal magnetic flux 140B which is orthogonal to the movement of the coil 160B and speaker diaphragm 150B), the driving element being an electromagnetic driving element (based on its configuration with the stator);
 the electromagnetic driving element moves the driven element in the direction of movement by way of the magnetic field produced by the driving element (as cited above, and as per speaker mode, [47]).
Regarding claim 2,  Simidian teaches the electric motor of claim 1, wherein the magnet assembly further includes a first ferrous member (Fig 1B conductive traces 160B) positioned between the first magnetic pole of the first magnet (First/left upper magnet 120B) and 
the first magnetic pole of the second magnet, the first ferrous member coupling a substantial amount of the magnetic field emanating from the first magnetic poles and directing the substantial amount of the magnetic field to a gap between the ferrous member and the at least one driving element (Fig 1B shows a gap between the conductive traces 160B, and magnet gap can be achieved with properties that allows large diaphragm excursion in a magnetic field of at least 0.3 T (in x-axis and y-axis, see paragraphs [26-27], [29-30] voice coil also includes the space between conductive traces that are disposed at and over the gap between two adjacent magnets).
Regarding claim 4, Simidian teaches the electric motor of claim 1, wherein the at least one driving element includes a first driving element (Fig 1B first driving element/upper stator 110B, [25]) and a second driving element (Fig 1B second driving element/lower stator 110B’) each being proximate to the magnet assembly (120B) on opposite sides of the magnet assembly (120B’).
Regarding claim 5, Simidian teaches the electric motor of claim 4, wherein the first driving element (Fig 1B, upper stator 110B, [25]) and the second driving element (lower stator 110B’) produce magnetic fields that are generally orthogonal to the direction of movement within the at least one driving element (it is noticed horizontal magnetic flux 140B which is orthogonal to the movement of the coil 160B and speaker diaphragm 150B); the magnetic fields of the first driving element and the second driving element being configured to direct the same polarity of magnetic field toward the magnet assembly (Fig 1B shows magnets 120B/B’ have the same polarity, see paragraph 25); 
Regarding claim 6, Simidian teaches the electric motor of claim 1, wherein the at least one driving element includes a first driving element (Fig 1B, upper stator 110B) and a second driving element (Fig 1B lower 110B’, [25-26]) each being proximate to the magnet assembly (upper/lower magnets 120B/120B’) on opposite sides of the magnet assembly), the driving elements are electrical coils (Fig 1B, coil 160B, [25]) with a central void (Fig 1B, perforations 112B, [25]).
Regarding claim 7, Simidian teaches the electric motor of claim 6, wherein the central void has a width that is generally uniform across a width of the driven element (Fig 1B shows central void/perforations 112, [25]).
Regarding claim 8, Simidian teaches the electric motor of claim 7, wherein the second magnet (Fig 1B bottom magnet 120B’) has a length in the direction of motion that is approximately the same value as the value of the width of the void (Fig 1B, perforations 112B’).
Regarding claim 9, Simidian teaches the electric motor of claim 6, wherein the void contains material that has substantially no ferrous component therein (the void/perforation 112B/112B’ does not contain ferrous/conductive trace). 
Regarding claim 10, Simidian teaches the electric motor of claim 1, wherein the magnet assembly is self-limiting in movement in the direction of motion relative to the driving element when the driving element produces a magnetic field (paragraphs [25-26]
teach horizontal magnetic flux is indicated by 140B while vertical magnetic flux is
indicated by 142B. Current is included in the conductive trace 160B by sound pressure F,
which forces the diaphragm and voice coil 160 to move in the magnetic fields).
Regarding claim 11, Simidian teaches a load driving machine, comprising:
an electrical motor (Fig 1B, planar magnetic transducer 100B, [25] paragraph 11 teaches methods contemplated herein may further include a step of feeding a second electrical signal to the transducer to thereby operate the transducer as a speaker when the transducer is not operated as a microphone) coupled to the load (see 112 rejection above, the load is the diaphragm, Fig 1B), the electrical motor including:
a driven element (Fig 1B, diaphragm150B, [25]) having a direction of movement (the direction up and down defined by the orientation of the diaphragm as shown in Fig 1B);
the driven element (Fig 1B, diaphragm 150B [25]) being directly coupled to the load; 
a magnet assembly (Fig 1B upper/lower magnets 120B/120B’, see paragraph [25]) connected to the driven element (Fig 1B, diaphragm 150B, [25]), 
 the magnet assembly including: a first magnet (First/Left upper magnet 120B) having a first magnetic pole and a second magnetic pole; and 

the first magnetic poles all being of the same magnetic polarity (Fig 1B shows first magnet/left upper magnet 120B’ have the same magnetic polarity, [25]), and the second magnetic poles all being of the same magnetic polarity (Fig 1B shows first/left lower magnetic 120B’ have the same polarity, [25]); and
Simidian further teaches at least one driving element proximate to the magnet assembly, the at least one driving element (Fig 1 B, coil 160B, [25]) producing a magnetic field (see paragraphs [0004], [24-26]. The planar magnetic transducers have magnets that provide a relatively high magnetic field strength in the x-axis);
 at least one driving element proximate to the magnet assembly, the at least one driving element producing a magnetic field that is primarily orthogonal to the direction of movement (it is noticed horizontal magnetic flux 140B which is orthogonal to the movement of the coil 160B and speaker diaphragm 150B) within the at least one driving element the driving element being an electromagnet (based on its configuration with the stator); the electromagnetic driving element moves the driven element in the direction of movement by way of the magnetic field produced by the driving element (as cited above, and as per speaker mode, [47]).
Regarding claim 12,  Simidian teaches the load driving machine of claim 11, wherein the magnet assembly further includes a first ferrous member (Fig 1B conductive traces 160B) positioned between the first magnetic pole of the first magnet (First/left upper magnet 120B) and 
the first magnetic pole of the second magnet (First/Left lower magnet 120B’), the first ferrous member coupling a substantial amount of the magnetic field emanating from the first magnetic poles and directing the substantial amount of the magnetic field to a gap between the ferrous member and the at least one driving element (Fig 1B shows a gap between the conductive traces 160B, and magnet gap can be achieved with properties that allows large diaphragm excursion in a magnetic field of at least 0.3 T in x-axis and y-axis, see paragraphs [26-27], [29-30], voice coil also includes the space between conductive traces that are disposed at and over the gap between two adjacent magnets).
Regarding claim 14, Simidian teaches the load driving machine of claim 11, wherein the at least one driving element includes a first driving element (Fig 1B first driving/upper stator 110B see paragraph [25]) and a second driving element (lower stator 110B’) each being proximate to the magnet assembly (120B) on opposite sides of the magnet assembly (120B’).
Regarding claim 15, Simidian teaches the load driving machine of claim 14, wherein the first driving element (upper stator 110B [25]) and the second driving element (lower stator 110B’) produce magnetic fields that are generally orthogonal to the direction of movement within the at least one driving element (it is noticed horizontal magnetic flux 140B which is orthogonal to the movement of the coil 160B and speaker diaphragm 150B), 
 the magnetic fields of the first driving element and the second driving element being configured to direct the same polarity of magnetic field toward the magnet assembly (Fig 1B shows opposing magnets face each other with the same polarity (as indicated by North [N] and South [S], see paragraph [25]).
Regarding claim 16, Simidian teaches the load driving machine of claim 11, wherein the at least one driving element includes a first driving element (Fig 1B, upper stator 110B) and a second driving element (lower stator 110B’, [25-26]) each being proximate to the magnet assembly (upper/lower magnets 120B/120B’ on opposite sides of the magnet assembly), the driving elements are electrical coils (Fig 1B, coil 160B, [25]) with a central void (Fig 1B, perforations 112B, see paragraph [25]).
Regarding claim 17, Simidian teaches the load driving machine of claim 16, wherein the central void has a width that is generally uniform across a width of the driven element Fig 1B shows central void/perforations 112, see paragraph [25]).
Regarding claim 18, Simidian teaches the load driving machine of claim 17, wherein the second magnet (Fig 1B bottom magnet 120B’) has a length in the direction of motion that is approximately the same value as the value of the width of the void (Fig 1B shows perforations 112B).
Regarding claim 19, Simidian teaches the load driving machine of claim 16, wherein the void has substantially no ferrous component therein (the void/perforation 112B/112B’ does not contain ferrous/conductive trace).
Regarding claim 20, Simidian teaches the load driving machine of claim 11, wherein the magnet assembly is self-limiting in movement in the direction of motion relative to the driving element when the driving element produces a magnetic field (Paragraphs [25-27] teach Horizontal magnetic flux is indicated by 140B while vertical magnetic flux is indicated by 142B. Current is included in the conductive trace 160B by sound pressure F, which forces the diaphragm and voice coil 160 to move in the magnetic fields).
7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simidian 2008/0219469 in view of Thigpen 5,901235

Regarding claim 3, Simidian teaches the first/second magnets having similar pole and a ferrous material disposed in between the first/second magnet.
Simidian does not teach a third magnet having first/second pole and the second magnet pole of the third magnet facing the second magnet.
Thigpen teaches the magnet assembly further includes: a third magnet Fig 9, a third magnet/bottom magnet 28 having a first magnetic pole and a second magnetic pole) having a first magnetic pole and a second magnetic pole (top magnet 28 N pole), the second magnetic pole being proximate to the second magnetic pole of the second magnet(Fig 9 second magnet/Top magnet 28) and facing each other thereby defining a second magnetic zone (32 conductor run 32); and a second ferrous member (conductor runs 32 positioned between the second magnetic pole of the second magnet and the second magnetic pole of the third magnet/ bottom magnet 28, Col 6 lines 58 - Col 9 lines 1-39). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a third magnet having first/second pole and the second pole facing the second magnet with the ferrous member positioned between the second magnet and the third magnet in Simidian’s invention as taught by Thigpen’s invention in order to enhance a transducer efficiency by reducing magnetic flux leakage.
Regarding claim 13, Simidian teaches the first/second magnets having similar pole and a ferrous material disposed in between the first/second magnet.

Thigpen teaches the load driving machine of claim 12, wherein the magnet assembly further includes:
a third magnet (Fig 9, a third magnet/bottom magnet 28 having a first magnetic pole and a second magnetic pole), the second magnetic pole (Fig 9, top magnet 28 N pole) being proximate to the second magnetic pole of the second magnet (Fig 9, second magnet/top magnet 28) and facing each other thereby defining a second magnetic zone (conductor run 32); and
a second ferrous member (conductor runs 32 positioned between the second magnetic pole of the second magnet and the second magnetic pole of the third magnet/bottom magnet 28, Col 6 lines 50 - col 9 lines 1-39). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a third magnet having first/second pole and the second pole facing the second magnet with the ferrous member positioned between the second magnet and the third magnet in Simidian’s invention as taught by Thigpen's invention in order to enhance transducer efficiency by reducing magnetic flux leakage.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653